DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 24 January 2020 has been considered by the Primary Examiner.
Drawings
The drawings filed 30 December 2019 are acceptable for examination purposes.
Specification



The abstract of the disclosure is objected to because: (1) it recites phrases that can be implied (“The present invention provides…”); and (2) it fails to recite process steps and a description of the organization and operation of the apparatus.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Interpretation
The claims recite the term “natural wood.” While this is a broad term, as the adjective “natural” can encompass not only freshly-cut wood from a forest but also wood-containing or other lignocellulosic products (in the sense that the wood contained therein is derived from nature), it is not necessarily indefinite. During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” See MPEP §2111. In reviewing the instant specification, the Primary Examiner notes the following disclosures that would have informed one of ordinary skill in the art of the meaning of the term “natural wood” as used by Applicant:
“Natural wood” is “weak to moisture and easy to rot, such that resistance and stiffness of the wood are not so strong” [0002].
“Natural wood” excludes “synthetic wood” manufactured by “techniques using wood by-products.” An example of “synthetic wood” is a product “prepared by mixing wood flours with propylene or polyethylene” [0008].
“Natural wood” can contain moisture, organic acid-containing cellulose, and volatile components” [0020].
Examples of “natural wood” are “the natural wood of conifers…, larch, pine, oak, apitong, New Zealand pine1, and radiata pine” [0041, 0043].   
Consequently, for the purposes of searching and evaluating the prior art, the Primary Examiner interprets the term “natural wood” as including wood that has been cut from trees, commonly referred to as timber or lumber, but excluding what is referred to as “engineered wood” that are “made by bonding lumber, veneers, strands, or fibers together, usually with glue.”2 Examples of engineered wood include oriented strand board, particle board, etc.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


CLAIMS 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
CLAIM 4 recites the phrase “2.0-50.0% by weight” in the last line of the claim. This phrase is indefinite as it is unclear with respect to what the percentage is taken. By weight of the un-impregnated wood? By weight of the impregnated wood? By weight of the wood in its wet or dry state? Consequently, the metes and bounds of this phrase are impossible to determine.
CLAIM 5 recites “cutting a natural wood.” This claim depends from independent CLAIM 1, which also recites “a natural wood.” Consequently, use of the indefinite article “a” in “cutting a natural wood” in CLAIM 5 makes it unclear whether the natural wood being referred to is that recited in CLAIM 1 or some other natural wood. Consequently, the metes and bounds of the phrase “cutting a natural wood” are impossible to determine.
CLAIM 5 recites “a vacuum chamber” in the seventh line of the claim. This claim also recites “a vacuum chamber” in the fifth and sixth lines of the claim. Use of the indefinite article “a” in the second instance of “a vacuum chamber” in CLAIM 5 makes it unclear whether the chamber being referred to is that recited in the first instance or some other chamber. Consequently, the metes and bounds of the second instance of “a vacuum chamber” are impossible to determine.
CLAIM 5 recites “dissolved liquid paraffin.” Use of the adjective “dissolved” implies the presence of a solvent whereas, based on the specification, the invention involves the use of melted paraffin [0090]. Consequently, the metes and bounds of the phrase is impossible to determine. For the purposes of searching an evaluating the prior art, the Primary Examiner interprets the claim as requiring melted (i.e., liquid) paraffin).  
CLAIMS 6-10 are rejected for the same reasons as CLAIM 5 by virtue of their incorporation of this indefinite subject matter.
CLAIM 9 recites “wherein the paraffin in a solution phase is liquid paraffin.” This phrase is indefinite as a solution implies the presence of two or more substances, in particular a solvent and a solute. “Liquid paraffin” implies paraffin in the liquid state, which is not a mixture/does not have a solute and a solvent. Consequently, the metes and bounds of this phrase are impossible to determine. For the purposes of searching an evaluating the prior art, the Primary Examiner interprets the claim as requiring melted (i.e., liquid) paraffin).  
CLAIM 11 is similarly indefinite for reciting “a paraffin solution.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-10, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,364,420 A.
CLAIM 5
US 420 teaches a process for manufacturing a paraffin-impregnated wood product [2:7-8 & 53-57]. A natural wood product (e.g., pine) that has been kiln-dried is provided [3:28-30]. This corresponds to the claimed performing preheat treatment on the wood and drying the same. The kiln-dried natural wood is placed into an autoclave cylinder and exposed to a vacuum [3:33-43]. This corresponds to the claimed performing a vacuum treatment on the dried wood by introducing it into a vacuum chamber. Hot paraffin is pumped into the autoclave to impregnate the wood vacuum-treated, kiln-dried wood  with paraffin [3:43-63]. This corresponds to the claimed injecting dissolved liquid paraffin (see ¶13 above). The wood is penetrated and fully permeated with the paraffin [3:58-61]. Once fully impregnated, the product is removed [3:64-4:7] and, as the product is eventually used at ambient and this temperature is lower than that of the kiln, this corresponds to the claimed taking-out the paraffin-impregnated wood and cooling the same. Further, US 420 discloses that the wood absorbs heat from the molten paraffin [claim 5] and, as noted above, the wood is eventually exposed to ambient temperatures, this also corresponds to the claimed cooling.
US 420 does not explicitly disclose cutting the natural wood. The purpose of the invention of US 420 is to provide “kindling for use with wood burning stoves, fireplaces, campfires, outdoor grills and other similar applications” [1:18-20]. Further, as noted above, the wood used in the treatment process according to the invention is kiln-dried wood. Insofar as a tree, such as the pine disclosed by US 420, is much too large to fit inside a kiln, or to be used with stoves, fireplaces, etc., it is inherent that, at some point, the natural wood be cut to a smaller size in order to be processed according to the invention of US 420.
CLAIM 7
US 420 teaches vacuum levels of 0-27 in Hg = 0-685 torr [3:38-39]. The ranges share the endpoint of 0 torr. See MPEP §2131.03.
CLAIM 8
US 420 teaches pump means (60) to deliver paraffin to the tank and to increase the pressure thereof (i.e., a pressure method) [3:43-61].
CLAIM 9
US 420 teaches liquid paraffin [claims]. A melting point for paraffin is 54°C ≈ 130°F. As evidence, see the attached Ozokio, R. Determination of the Melting Point of Paraffin Wax Using Temperature Variation Test Method. American Journal of Engineering Research (AJER), Vol.7, no.12 (2018), pp. 101-104. 130°F falls within the claimed range of 100-150°C.
CLAIM 10
US 420 teaches: “Upon proper elevation of the temperature of the [wood] 31 within the autoclave cylinder 25, valve 52 is closed and the cylinder 25 is pressurized, using pump means 60, to between 1 psi and approximately 250 psi…. The pressure is maintained within the autoclave cylinder 25 until the [wood] 31 has been penetrated and fully permeated with the [paraffin] 70” [3:52-61]. This satisfies the claimed adjusting a vacuum pressure to control an impregnation amount of the paraffin.
CLAIM 1
The process of US 420 results in wood that has been completely penetrated by and saturated with paraffin [3:25-27 & 60-61]. It is the Primary Examiner’s position that at least some, if not all, of the volatile components in the wood are removed by the kiln-drying process as well as the initial vacuum treatment.
CLAIM 3
US 420 teaches pine [3:30-31].
CLAIM 11


























US 420 teaches an apparatus for manufacturing the paraffin-impregnated wood comprising:
a vacuum chamber (25); a paraffin boiler (40); and a vacuum pump (94),
wherein the vacuum chamber (25) has an internal space for vacuum impregnating the wood with paraffin and is connected to the vacuum pump (94) by line (95),
the paraffin boiler (40) is connected with an injection line (53) configured to inject a paraffin solution (i.e., liquid or melted paraffin) into the vacuum chamber (25) and a discharge line (53) configured to discharge the paraffin solution remaining in the vacuum chamber (25) after the impregnation [4:1-2], and comprises a paraffin heating means (42) configured to liquefy the paraffin by heating to a molten state [2:44-52], and
the vacuum pump (94) comprises a structure (i.e., valve 92) connected to the vacuum pump (94) so as to be operated by adjusting the vacuum state in the vacuum chamber.
CLAIM 13
Pump (60) serves as both injection and discharge pump and line (53) both the injection and discharge line.
CLAIM 14
Insofar as the line (90) vents to atmosphere when valve (92) is open and pump (94) activated, this satisfies the requirement for a “cooling means” as hot gases are exhausted from the chamber (25).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,364,420 A.
CLAIM 4
US 420 does not explicitly teach the amount of paraffin contained in the wood after processing. The amount of paraffin taken-up by the wood is a function of the number and size of the pores of the wood. Insofar as US 420 teaches treating the same wood as claimed by Applicant (pine) according to the same process as claimed by Applicant, one of ordinary skill in the art would have expected the uptake of paraffin to have been the same or similar. See MPEP §2112.01.
CLAIM 6
As noted above, US 420 teaches kiln-drying the wood, but does not specify drying for 2-10 hours at 100-150°C so as to dry up to a core of the wood. The time and temperature at which wood is dried in preparation for an impregnation process is a result-effective variable affecting the amount of moisture removed and, consequently, the volume available for paraffin uptake. As US 420 explicitly states as its goal the complete penetration and saturation of the wood [3:24-27], it would have been obvious to one of ordinary skill in the art to optimize the time and temperature at which the wood is dried by routine experimentation, absent evidence of criticality. See MPEP §2144.05. 
CLAIM 12
US 420 teaches vacuum gauge (21) and pressure control valves (52, 92) attached to the vacuum chamber (25) to control the vacuum in the chamber. As noted above, the temperature inside the chamber (25) is elevated due to the hot, molten paraffin. In this respect, the heating means (42) serves as the claimed chamber heating means configured to raise the temperature inside the vacuum chamber (25). US 420 does not explicitly state that the chamber (25) has a temperature sensor configured to detect the temperature inside the tank (25). It is the Primary Examiner’s position that, since the paraffin can only impregnate the wood when molten, it would have been obvious to one of ordinary skill in the art to have added a temperature sensor to the tank (25) as well, in order to monitor the temperature and state of the paraffin.
Claim(s) 2 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,364,420 A, as applied to claim 1 above, further in view of US 6,426,118 B2.
CLAIM 2
US 420 does not specify that the shape of the wood is a square bar. It is the Primary Examiner’s position that the wood can be of any desired shape suitable for the desired end use. US 118 teaches a process of impregnating a piece of wood with paraffin by a vacuum impregnation process [3:40-55], wherein the wood is a square bar [Figures]. Consequently, it would have been obvious to one of ordinary skill in the art to utilize a square bar as the wood, as such shapes are known in the art as suitable for impregnation with paraffin.
CLAIMS 15-18







As noted above, US 420 teaches the claimed process for the production of kindling. As also noted above, US 118 teaches a similar process for impregnating other wood by a similar process, including treated wood intended for outdoor use in fences or decks [1:14-23]. It is the Primary Examiner’s position that one of ordinary skill in the art, viewing these two references as a whole, would have recognized that the process of US 420 is suitable for use in producing an impregnated wood for any desired end use, including those recited in these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2,668,779 A; US 3,061,508 A; US 3,200,003 A; US 3,677,805 A; US 3,968,276 A; US 4,612,255 A; US 6,235,403 B1; US 2006/0230673 A1; US 2009/0280346 A1 are all representative of the state of the prior art of vacuum impregnation of wood.
Lebow, S.T. "Wood Preservation" in Wood Handbook: Wood As An Engineering Material. (Madison, WI, USDA, Forest Service, Forest Products Laboratory, 2010), pp. 15.1-15.28, is also cited of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
1 June 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: New Zealand pine and Radiata pine are synonymous. See “Let’s Talk about New Zealand Pine…”. Webpage [online]. Sequal Lumber, 30 January 2019 [retrieved on 01 June 2022]. Retrieved from the Internet: <URL: https://sequal.nz/lets-talk-about-new-zealand-pine/>.
        2 MANNINEN, H. Long-term Outlook for Engineered Wood Products in Europe. European Forest Institute Technical Report 91 [online], 2014 [retrieved on 01 June 2022]. Retrieved from the Internet: <URL: http://www.unecefaoiufro.lsu.edu/greenbuilding/documents/2015Mar/gb15-09.pdf>. See p. 8, §2.1 What are engineered wood products?